Citation Nr: 9927097	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  92-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound, moderate, Muscle Group XXIII, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an original rating assignment greater than 
10 percent disabling for residuals of shell fragment wound in 
the left shoulder area, Muscle Group I.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had two periods of active service:  from October 
1942 to January 1946, and from September 1950 to November 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for injury to Muscle Group I in the left shoulder 
area and denied an increased rating for injury of Muscle 
Group XXIII.  

A personal hearing on appeal was held on April 13, 1995, in 
Washington, D.C., before Jack W. Blasingame, who is the member 
of the Board rendering the final determination in this claim 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 
38 U.S.C.A. § 7107 (West 1991)).

The Board remanded the claim in July 1995 for additional 
development.  In October 1996 the Board granted service 
connection for residuals of shell fragment wound in the left 
shoulder area and determined that the issue was inextricably 
intertwined with the issue of entitlement to an increased 
rating for residuals of shell fragment wound of Muscle Group 
XXIII.  The Board remanded the issues in October 1996 for the 
RO to determine the appropriate rating for the entire muscle 
injury from the shrapnel wound to include injuries to Muscle 
Groups I and XXIII.

At the April 1995 personal hearing, the veteran, through his 
representative, claimed clear and unmistakable error in the 
August 3, 1953 rating board decision claiming that there was 
multiple major muscle group involvement, of Muscle Groups I 
and XXIII, but only Muscle Group XXIII was recognized.  This 
issue is referred to the RO for appropriate development.

The veteran also claims that the evaluation for Muscle Group 
I should be effective from January 1946 as the injury was 
received before this; less time spent in Korean service.  The 
veteran also contended that the Board remanded service 
connection for Group I effective November 5, 1951.  He noted 
that he had been paid from January 1, 1991, but not from 1951 
to 1991.  These claims are referred to the RO for appropriate 
development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran sustained a shell fragment wound to the left 
side of the neck, involving Muscle Group XXIII; it has been 
essentially static for decades and is productive of not more 
than moderate impairment.

3.  The shell fragment wound to the left side of the neck 
also involved Muscle Group I; it has been essentially static 
for decades and is productive of not more than moderate 
impairment


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
residuals of shell fragment wound of the left side of the 
neck, Muscle Group XXIII, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic 
Code 5323 (1996) as amended by 62 Fed. Reg. 30, 235-30, 240; 
§ 4.73, Diagnostic Code 5317 (1998).

2.  An original evaluation greater than 10 percent disabling 
for residuals of shell fragment wound of Muscle Group I is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.56, 4.73, Diagnostic Code 5301 (1996) as 
amended by 62 Fed. Reg. 30, 235-30, 240; § 4.73, Diagnostic 
Code 5301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claimed that his service-connected muscle 
injuries of the neck, at Muscle Group XXIII, had worsened.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) (herein the Veterans Claims Court) has held 
a claim for an increased rating for a disability to be well 
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  Accordingly, we find the claim for 
an increased rating of muscle injuries of the neck, at Muscle 
Group XXIII, to be well grounded.  

The veteran is appealing the original assignment of a 
disability rating for residuals of shell fragment wound, 
Muscle Group I, in the left shoulder area.  The Veterans 
Claims Court held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Accordingly, the Board finds the claim for an original rating 
greater than 10 percent for service-connected residuals of 
shell fragment wound, Muscle Group I, in the left shoulder 
area to be well-grounded.  Furthermore, he has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

In an April 1995 hearing before a Member of the Board, the 
veteran and his representative asserted that in addition to 
the rating under muscle group XXIII, the veteran should be 
service connected for injury of Muscle Group I from his 
shrapnel wound.  As noted above, in October 1996 the Board 
granted service connection for residuals of shell fragment 
wound in the left shoulder area and determined that the issue 
was inextricably intertwined with the issue of entitlement to 
an increased rating for residuals of shell fragment wound of 
Muscle Group XXIII.  The Board remanded the issues in October 
1996 for the RO to determine the appropriate rating for the 
entire muscle injury from the shrapnel wound to include 
injuries to Muscle Groups I and XXIII.

In a December 1996 rating decision, the RO included the 
injury to Muscle Group I with the already service-connected 
Muscle Group XXIII with a continuation of the 10 percent 
evaluation in effect with re-evaluation to be made after 
review of the report of a current VA examination. 

In a March 1997 rating decision, the RO increased to 20 
percent the disability evaluation for injury to Muscle Group 
I, left shoulder with wound, Muscle Group XXIII, neck, 
effective December 6, 1990.  A rating decision in April 1999 
separated the disabilities and continued the 10 percent 
disability evaluation for wound, Muscle Group XXIII, neck, 
moderate and continued a 10 percent disability evaluation for 
injury Muscle Group I, left shoulder, non-dominant.  

Background

Service medical records show that the veteran suffered a 
shell fragment wound on January 15, 1945, in the line of duty 
near Bischweiler, France.  The veteran was hospitalized, and 
records indicated that he remained in treatment at least 
through March 1945.  In February 1945, it was noted that the 
wound was healed, and the veteran complained of soreness and 
stiffness in the left trapezius muscles.  He was treated with 
heat and massage and motion of the neck increased slowly.  A 
report in March 1945 noted that the shell wound lacerated the 
left posterior aspect of neck below occiput, posterior to the 
mastoid process, moderate.  Treatment notes from March 1945 
noted that the wound was well healed, but that rotation of 
the head to the right was still limited due to pain the scar 
on movement.  He was noted to have a 25 percent limitation of 
flexion and lateral rotation of the head in either direction. 

In a December 1945 evaluation, the veteran reported that he 
had a sensation of stiffness in the neck, and occasional dull 
pain in the scar.  He reported that his left arm was 
completely paralyzed after the injury, but that he had 
gradual recovery.  He reported that he continued to have 
spells of tingling in his left hand and forearm.  
Neurological examination at that time was reported to be 
essentially negative, with sensation intact except for a 
vague and changing quarter-sized area medial to the left 
scapular spine.  The examiner noted that there was no 
atrophy, and that motor function was good, grip was strong, 
and cranial nerves were intact.  The examiner's diagnosis was 
a conversion reaction, manifested by vague sensory complaints 
in the left upper extremity, psychogenic in origin.  

A medical opinion in December 1945 noted that the veteran 
suffered a shell fragment wound of the left posterior neck 
and that following this injury the veteran had numbness and 
paralysis of left arm and hand which lasted about two months.  
The examiner noted that the wound healed in 6 to 7 weeks.  
The veteran complained of stiffness in the neck and 
occasional dull pain in the scar.  The examiner found the 
scar solidly healed, non-adherent without neuroma and did not 
believe the scar needed any treatment.  The veteran also 
complained of incomplete paralysis of hand and forearm and 
glove type anesthesia to elbow.  The examination finding was 
that sensation was intact and all muscle groups were of 
normal strength with no muscular atrophy.  The examiner 
believed the last symptom complex was entirely functional and 
noting that there would probably be a claim made, recommended 
hemosurgical and "NP" clearance.  

The diagnosis of the NP examination in December 1945 was of 
mild conversion reaction manifested by vague sensory 
complaints in left upper extremity, psychogenic in origin and 
distribution.  The report of a separation examination, also 
in December 1945, noted a three inch scar at the base of 
skull on the left side of his neck, and limited rotation of 
the neck to the right.  The report indicated that the wound 
of the neck was not considered disabling.

A 1946 rating decision established service connection for a 
moderate wound of Muscle Group XXIII, and for hysteria, 
conversion type.  Rating decisions in February 1947, June 
1947 and June 1948 confirmed and continued the 10 percent 
rating assignment.  

The report of a VA medical examination in June 1948 had 
findings of "approx. horizontal scar over the lateral aspect 
of the neck and the posterior triangle of the neck extending 
to the mastoid fibers of external cleidomastoid muscle."  
The scar was apparently tender, not adherent and not 
retracted.  Based on findings and observations, the examiner 
ordered a muscle nerve function test.  The interpretation was 
"[Veteran] states that neither current was felt-the 
galvanic always give a prickly, burning sensation."  The 
diagnoses were "[r]esidual shell fragment wound, lateral 
aspect of the left side of the neck with injury to muscle 
group 23", "conversion, hysteria, with moderate 
predisposition, precipitated by injury received in service 
with moderate impairment" and "neurological examination 
organically negative."  In November 1949, neurological 
findings were negative for real organic nerve injury.

The report of the September 1950 examination of the veteran 
for entrance into his second period of service indicated that 
he was twenty percent disabled from shrapnel wounds that 
resulted in his left arm being weaker than his right, and in 
loss of sensorium.

A January 1951 letter from Headquarters of the Fifth Army 
indicates that the appellant, as a reservist, was ordered 
into active military service for a period of twenty-one 
months effective in September 1950.  A report of examination 
in October 1951 for separation indicated the veteran was 
clinically evaluated as normal except for a scar on the left 
side of the neck.  

The veteran was examined in July 1953 and the objective 
neurological examination was negative.  The diagnosis was con 
version reaction evidenced by discomfort in shoulders and 
arms.  The medical examination findings noted a 2" 
transverse scar located in the posterior region just below 
the occiput and in a transverse direction.  The scar was 
described as well-healed, non adherent and non tender.  The 
examiner wrote that "[i]t is possible that this injury may 
have involved a few fibers of the trapezius muscle, but it is 
too far posterior to have involved the stera mastoid 
muscle."  The diagnosis was "Scar, posterior neck region, 
asymptomatic."

A rating decision in August 1953 restored the 10 percent 
disability evaluation for "WOUND, MG XXIII NECK" from the day 
following discharge from his second period of service.  A 
rating decision in March 1989 confirmed and continued the 10 
percent evaluation.  

The veteran was afforded a VA medical examination in July 
1989.  The findings noted a 2 inch scar transverse below the 
left mastoid area.  The clinical findings were that it was 
well healed, no keloid formation, pink in color, 0.5 cm wide 
and "no pain to touch".  The diagnosis was status post left 
neck wound with residual scar.  After review of these 
findings the RO confirmed and continued the 10 percent rating 
in August 1989.

A rating decision in December 1990 denied service connection 
for degenerative disc disease involving the cervical and 
lumbar spine.  

At the VA medical examination in September 1993, the examiner 
noted that the veteran had a normal gait, climbed on and off 
the table easily and dressed and undressed with ease.  The 
examiner described a 2 inch well-healed, slightly depressed, 
nontender scar located one inch behind the left ear at the 
base of the occiput.  It was noted that pressure over the 
cervical area caused no discomfort.  Range of motion of the 
cervical spine was flexion to 40 degrees, extension to 58 
degrees, turn to the right to 68 degrees and to the left to 
70 degrees, rotate to the left to 55 degrees and to the right 
to 60 degrees.  The range of motion of both shoulders was 
normal.  The veteran claimed that he could not get his left 
extremity over the top of his head to clasp with the other 
because of some weakness.  His grip was good in both hands 
and there was no evidence of atrophy in the upper 
extremities.  The pertinent diagnoses were "Scar, post 
shrapnel wound, left posterior neck, nontender" and 
"Conversion reaction manifested by weakness and sensory 
disturbance left upper extremity."  The examiner commented 
that any pain the veteran experienced in the region of the 
neck was related to his advancing years and associated 
degenerative joint disease, and that the neurological 
symptoms involving the left upper arm were due to a 
conversion reaction.  

A rating decision in November 1993 confirmed and continued 
the 10 percent disability evaluation.  The veteran disagreed 
with the evaluation and initiated an appeal.  

The veteran was afforded a personal hearing in April 1995 as 
evidenced by a copy of the transcript contained in the claims 
file.  The veteran, through his representative, contended 
that the examination in September 1993 was inadequate.  The 
veteran testified as to the incurrence of his injury in 
service, treatment and manifestations of his disability.  He 
described his employment post service including teaching and 
working at a race track as a trainer of horses.  He testified 
that he had ridden and fallen off horses but was not hurt 
from the falls.

The veteran was afforded a VA medical examination of joints 
in August 1995 for left upper extremity numbness and 
weakness.  Clinical findings show the left upper extremity 
was nontender on palpation.  Range of motion findings were 40 
degrees of external rotation, "T12 internal rotation", and 
140 degrees of elevation.  There was no evidence of 
significant atrophy.  To manual muscle testing, the veteran 
was 4 out of 5 on deltoid, external rotators, supraspinatus, 
triceps and biceps, and intrinsics in the hand.  Muscle 
strength was 5/5 for wrist extension and flexion.  The 
impression was global weakness and decreased sensation.  The 
examiner noted that there was not significant atrophy as 
tremendous atrophy might be expected from an injury in 1948.  
The examiner believed that the injury is related to the 
cervical spine.  

The neurological examination in August 1995 shows no postural 
abnormality.  The examiner noted a fixed deformity of a 
retained bullet fragment in the posterior cervical 
musculature of the neck.  The musculature of the neck is 
normal.  Range of motion showed 45 degrees of forward 
flexion, 30 degrees of backward extension, 30 degrees of 
rotation bilaterally, and 15 degrees of flexion/lateral 
bending, bilaterally.  The report noted that the veteran had 
pain with all motions.  The neurological examination showed 
left upper extremity weakness, 4 out of 5, in all muscle 
groups tested.  There was decreased pin-prick from C5 to T2 
in the left upper extremity.  The rest of his neurological 
examination was reported as normal, including reflexes.  The 
report indicated that the X-rays of the cervical spine 
essentially showed degenerative changes with no evidence of a 
fracture.  The impression was that the veteran had left upper 
extremity numbness and weakness which has been static since 
his injury in 1945.  The etiology was unknown although the 
examiner eliminated cervical disc disease and spondylosis and 
considered a brachial plexus injury as the only explanation 
for the distribution of weakness and numbness but noted the 
veteran had normal reflexes.  It was also noted that the 
extent of the injury would not worsen.    

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of the spine in October 1995.  The examination 
findings indicated there was no evidence of muscle atrophy in 
the left arm and in all muscle groups.  The musculature of 
the left arm and left hand was noted as totally normal.  
There was 4/5 weakness in the muscle groups of the left arm 
and mild decrease to pinprick examination from C5 to T2 in 
the entire left upper arm.  His reflexes were noted as normal 
and equal in the left and right upper extremities.  The 
results of X-rays noted a small retained foreign body 
posterior to C2.  

The examiner found "no correlation between the cervical 
spondylosis and [the veteran's] neck pain and the previous 
soft tissue injury to his neck."  He noted that the neck 
muscles in the veteran's cervical spine were totally normal.  
The examiner also assessed  the weakness in the left arm to 
be functional as the veteran had normal strength, no atrophy 
and normal reflexes in his left arm.  

The veteran also had a C&P examination of joints in October 
1995.  The veteran reported his medical history regarding the 
left neck injury sustained in January 1945.  The veteran 
reported that he was able to do most activities that he 
wanted to do and denied any pain in his neck or his shoulder.  
The examiner wrote:

He has very mild atrophy of his supraspinatus, 
infraspinatus and deltoid.  He has a scar along 
the lateral neck below his ear.  His active 
range of motion of the left shoulder is 140 
degrees with total elevation, 45 degrees 
external rotation and internal rotation to T11.  
He has 4/5 strength in all muscle groups tested 
in the left upper extremity including shoulder 
abduction, and external rotation.  He has 4/5 
strength for biceps, triceps, wrist flexors and 
extensors.  He has absent sensation to light 
touch and pinprick as well as temperature from 
his shoulder up to his fingers.  He can feel 
deep pressure.  He has no signs of shoulder 
impingement.  He has palpable radial pulse and 
good capillary refill in all fingers.  

The report indicated that X-rays of his left shoulder show no 
very mild early degenerative changes with no other 
significant abnormality.  The assessment was:

[The veteran] had a shrapnel wound to his left 
neck with probable brachial plexus laceration.  
He has recovered functional motor strength but 
has neuro-loss sensation in his left upper 
extremity.  He has no significant pain and does 
quite well with his disability.  His current 
condition is directly related to the injury he 
sustained in 1945.  

As noted above, in a December 1996 rating decision, the RO 
included the injury to Muscle Group I with the already 
service-connected Muscle Group XXIII with a continuation of 
the 10 percent evaluation in effect.  The RO noted that there 
had not been an examination of either muscle group in over 
one year.  An examination was to be promptly requested and 
re-evaluation to be made after review of the report of a 
current VA examination. 

The veteran was afforded a VA medical examination for muscles 
in February 1997.  The report noted that the veteran was 
right hand dominate.  The medical history indicated that in 
1945 the veteran sustained a shrapnel wound in the left upper 
aspect of his neck.  He complained of loss of sensation and 
weakness in his left arm.  It was noted that the veteran 
"has had no frank shoulder injury."  

The clinical findings were that the wound was well healed and 
very small at the upper aspect of his neck on the left side 
in the posterior lateral position.  Range of motion of the 
left shoulder was 90 degrees of abduction and forward 
flexion, 50 degrees of external rotation and internal 
rotation to T10.  Sensation was not present on his entire 
left upper extremity.  Motor function was 3 plus to 4 minus 
throughout the left upper extremity.  No atrophy of the 
distal musculature was noted.  The X-rays of his shoulder 
were reported as showing no evidence of abnormality.  The 
impression was shrapnel injury with subsequent nerve injury.  
The examiner commented that the veteran's symptoms are 
related to the injury sustained while in military service.  
He had function of his left arm but at a decreased level and 
no protective sensation.

The C&P examination in February 1997 for scars noted the 
history of the injury was that in 1945 the veteran was hit 
with shrapnel in his neck from a 380 mm gun.  The wound had 
sutures and a drain and the skin wound healed uneventfully.  
Some residual shrapnel in his neck was found in 1985.  It was 
noted that the veteran had no subjective complaints about his 
neck scar.  The examiner wrote:

On objective findings, on the veteran's left 
posterior neck there is a 5 x 0.8 cm cream-
colored scar running horizontally.  There is no 
keloid formation, adherence or herniation.  
There is no inflammation, swelling, compromise 
or vascular supply or ulceration.  The scar is 
non-tender to palpation.  I believe there is no 
significant cosmetic effect or limitation of 
function from the scar itself. 

Diagnosis:  Well-healed scar secondary to a 
laceration injury from shrapnel in 1945.

The C&P neurology examination noted no evidence of atrophy of 
the muscles in the upper extremity.  Motor function was 4/5 
throughout the left upper extremity, including the left 
deltoid, triceps, biceps, wrist extensors, wrist flexors, 
grip and finger spreaders.  Reflexes were 1 throughout upper 
and lower extremities.  The examiner wrote:

His sensory exam shows decreased pinprick, 
light touch and proprioception involving the 
left arm.  His pinprick loss, however, does not 
follow a true dermatomal pattern in the left 
arm, as the numbness is not in a dermatomal 
pattern around the left side of the neck and 
chest area as it is patchy in nature.

. . .

ASSESSMENT:  This is a veteran with a shrapnel 
injury to the left neck and complaints of total 
numbness in the left arm and weakness.  His 
somatosensory evoked potentials show no 
evidence of sensory loss with normal evoked 
potentials for the left arm.  His examination 
with complete sensory loss does not correlate 
with the fact that he has intact reflexes.  
With reports of weakness on examination he does 
appear to have a give-way component.  He has no 
evidence of atrophy, which with the possibility 
of such a significant denervation causing total 
numbness in the arm and also true modalities, 
one would expect to have atrophy apparent in 
the muscles.  In addition, one would expect to 
see evidence of a changes in his evoked 
potentials which are not evident.  


In a March 1997 rating decision, the RO increased to 20 
percent the disability evaluation for injury to Muscle Group 
I, left shoulder with wound, Muscle Group XXIII, neck, 
effective December 6, 1990.  The veteran disagreed and 
contended that the RO did not follow the Board remand but had 
combined the Muscle Group I with the existing Muscle Group 
XXIII and "has not raised the rating on 23 after or by 
result of further VA Medical Exams." 

The veteran submitted a report of a neurosurgical 
consultation with Eric W. Scott, M.D. in November 1998.  He 
was evaluated for cervical brachial pain and lumbar 
radiculopathy.  Dr. Scott noted that in service the veteran 
suffered shrapnel wounds to the left posterior cervical 
region including injuries to the soft tissues in his neck.  
Also, an apparent injury to the brachial plexus rendered his 
left arm without motor or sensory function for a number of 
months.  With therapy, some use of the left arm was regained 
but not sensory function.  In recent years, he developed 
increasing bilateral cervical brachial pain.  Dr. Scott noted 
that an EMG nerve conduction study in July 1998 was 
consistent with "old denervation/reinnervation process 
correlating with inferior brachial plexus injury on the left 
involving C6/C7 and C8."  The veteran described persistent 
weakness in the left arm with easy fatigability with no 
change in recent years.  

The clinical findings noted a well-healed scar over the left 
posterior cervical triangle site of shrapnel wound, 
diminished range of motion, motor strength of 4/5 proximal 
left upper extremity, 3-3+/5 distal left upper extremity, and 
absent pinprick in the entire left arm from the C3 through T2 
levels.  X-rays were reported as showing small metallic 
foreign density at the level of posterior left neck 
consistent with a history of shrapnel wound.  The diagnoses 
included cervical spondylosis, bilateral cervical brachial 
pain; and residual left upper extremity brachial plexus 
injury.  

The impression of the July 1998 X-ray report of Lake City 
Medical Center of the cervical spine was that there were 
manifestations of advanced hypertrophic degenerative 
osteoarthritis with associated loss of the normal lordotic 
curve.  In addition, a small metallic foreign density 
projected at the level of the posterior upper portion of the 
left neck was noted.  The report also noted a single right 
lateral projection of the veteran's skull was negative for 
either fracture or any other sign of active bony pathology.  

The report of an August 1998 EMG noted that range of motion 
of both upper limbs was within functional limits, slightly 
limited at end-range in both shoulders.  The motor strength 
was 5/5 throughout except for 4/5 for the left grip.  Minor 
muscle testing in the left upper limb was 4/5 throughout.  
The reflexes were hypo-active and symmetric.  There was lack 
of sensation diffusely in the entire left arm to light touch 
and pinprick in no specific dermatomal distribution.  The 
examiner concluded that the electrodiagnostic findings were 
consistent with old denervation/reinnervation process which 
correlated with inferior brachial plexus injury involving 
mainly C7-C8 levels and possibly C6.  

Evidence reviewed also included records from Joseph J. 
Warner, M.D. of the Neurological Sciences Center relating to 
evaluation of cervical, lumbar and thoracic spines.  

A rating decision in January 1999 confirmed and continued the 
20 percent evaluation.  The veteran presented testimony at a 
hearing at the RO in February 1999.  The veteran described 
symptoms and manifestations of a neck disability and left arm 
disability.  He submitted a statement with his contentions 
and additional medical records including an opinion from 
Stephen J. Lemley, D.C. regarding cervical spine and lumbar 
spine pain.  In addition, medical records from Dr. Warner 
were submitted including duplicate copies of records 
previously submitted.  

Other evidence reviewed was a report of January 1999 
examination by Dr. Stephen J. Lemley of the cervical and 
lumbar spines.  Records received from Dr. Warner in March 
1999 were duplicate copies of records previously received and 
associated with the claims file.  

As noted above, a rating decision in April 1999 separated the 
disabilities and continued the 10 percent disability 
evaluation for wound, Muscle Group XXIII, neck, moderate and 
the10 percent disability evaluation for injury Muscle Group 
I, left shoulder, minor.   

Analysis    

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991).  

Although the evaluation of a service-connected disorder 
requires a review of the appellant's entire medical history 
regarding that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disorder is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (1998).  If there is a question 
as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998 ).

The laws and regulations governing the evaluation of 
disabilities of muscle injuries were changed, effective July 
3, 1997.  62 Fed. Reg. 30,235--30,2402, (June 3, 1997).  The 
amendments were made to update this portion of the rating 
schedule to ensure usage of current medical terminology and 
unambiguous criteria; also to reflect medical advances since 
the last review.  The comments clarify that the changes were 
not intended to be substantive.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Veterans Claims Court held that when there has been a change 
in an applicable statute or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless otherwise provided by 
Congress. The Board notes that the RO has evaluated the 
veteran's claim under both the old criteria as well as the 
revised regulations.

Muscle injuries are rated for impairment of the muscles 
damaged by the shell or shrapnel fragments.  Under the old 
regulations, the principal symptoms of disability from 
shrapnel and shell fragments and high velocity bullets were 
described as weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors were 
intermuscular fusing and binding and welding together of 
fascial planes and aponeurotic sheaths.  38 C.F.R. § 4.50.  
When the muscle codes were amended in July 1997, that 
provision was deleted.  However, the current regulation 
provides that "the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c).  The 
specific factors to be considered in evaluating muscle 
disability attributable to gunshot or other trauma are 
essentially the same under the old and the revised rating 
schedule provisions.  See 38 C.F.R. § 4.56 (1997), and as 
amended, 62 Fed. Reg. 30238.  The Board observes that 38 
C.F.R. § 4.56(d) recodifies the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
will be manifested by a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).  A moderate disability will be 
manifested by entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).  A moderately severe disability will be 
manifested by entrance and exit scars indicating the track of 
the missile through one or more muscle groups with 
indications on palpation of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side, and with tests of strength and endurance compared with 
the sound side demonstrating positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).  A severe muscle disability will be 
manifested by ragged, depressed and adherent scars indicating 
wide damage to muscle groups caused by the missile, with test 
of strength, endurance, or coordinated movements showing 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The schedular ratings applicable to the appellant's gunshot 
wound disabilities did not change as a result of these 
revisions.  The Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings assigned to the 
appellant's muscle injury disabilities. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The 
Veterans Claims Court has held that analysis must be made of 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (1997), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Muscle Group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of Muscle Group I is upward rotation of 
the scapula; and elevation of the arm above shoulder level.  
Under both prior and present regulations, a moderate 
disability of either side warrants a 10 percent evaluation.  
A moderately severe disability of the non-dominant side 
warrants a 20 percent evaluation.  A severe disability of the 
non-dominant side warrants a 30 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5301.

The Board notes that the veteran is currently evaluated for 
injury to two muscle groups from the same shell fragment 
wound, Muscle Groups I and XXIII, grouped together for 
evaluation in the March 1997 rating decision and more 
recently rated separately in the April 1999 rating decision.  
In this regard, the Board notes that under the previous 
regulatory criteria, the principles as to combination of 
ratings provided that ratings of muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  That regulation also provided that two or more 
muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55, as in effect prior to July 3, 
1997.   

After the July 1997 regulatory changes, the new provisions of 
38 C.F.R. § 4.55, provide as follows:

(a)	A muscle injury rating will not be 
combined with a peripheral nerve paralysis 
rating of the same body part, unless the 
injuries affect entirely different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions: 6 muscle groups 
for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (diagnostic codes 5307 
through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh 
(diagnostic codes 5313 through 5318); and 5 
muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than that 
which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint 
under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups 
themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed joint 
must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon 
the shoulder.

(e)	For compensable muscle group injuries 
which are in the same anatomical region but do 
not act on the same joint, the evaluation for 
the most severely injured muscle group will be 
increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f)	For muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group injury 
shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The Board notes that under the prior regulations, examples of 
some muscle injuries considered in the same anatomical region 
were given; while the amended regulations clarified the 
anatomical regions and clearly shows that Muscle Group I and 
Muscle Group XXII are not in the same anatomical region.  
Therefore, it is appropriate to evaluate each muscle group 
separately.   

I.  Residuals of shell fragment wound, moderate, Muscle Group 
XXIII.

The severity of the residuals of the shell fragment wound to 
the appellant's left neck can be ascertained by application 
of the criteria set forth in 38 C.F.R. § 4.73, Diagnostic 
Code 5323 of the Schedule.  Muscle Group XXIII consists of 
the muscles of the side and back of the neck:  suboccipital; 
lateral vertebral and anterior vertebral muscles.  The 
function of Muscle Group XXIII is movements of the head and 
fixation of shoulder movements.  Under both prior and present 
regulations, a moderate disability warrants a 10 percent 
evaluation.  A moderately severe disability warrants a 20 
percent evaluation.  A severe disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5323. 

It should be noted that the 10 percent evaluation for 
appellant's service-connected residuals of a shell fragment 
wound, moderate, Muscle Group XXIII is protected from 
reduction.  See 38 C.F.R. § 3.951(b) (1998).

The medial evidence reveals that the veteran's service 
connected residuals of a shell fragment wound to the neck, 
Muscle Group XXIII, are manifested only by an asymptomatic 
scar.  There is no current impairment manifested.  Although 
the veteran has a diagnosis of cervical spondylosis and 
complaints of neck pain, the medical examiner in October 1995 
found no correlation between these and the soft tissue injury 
to the veteran's neck.  The veteran's shell fragment wound 
residuals are rated as moderate, 10 percent disabling, 
because the wound met the requirements of a moderate injury 
under 38 C.F.R. § 4.56(d)(2) (1998) and 38 C.F.R. § 4.56 (b) 
(1996) based on the nature of the original wound.  There is 
no evidence that the current shell fragment wound residuals 
meet the criteria for a rating in excess of 10 percent.  The 
record shows that the shell fragment wound to Muscle Group 
XXIII has been essentially static for decades and the veteran 
has not specifically sought treatment for the disorder since 
incurrence.  Recent examinations have not shown the shell 
fragment wound scar, Muscle Group XXIII, to be adherent or 
the presence of any significant underlying muscle damage.  
Upon VA examination of scars in February 1997, the veteran 
had no complaints.  The scar was well-healed with no 
tenderness, no keloid formation, adherence or herniation.  
The examiner observed that the scar did not limit function.  
There is no associated muscle atrophy, significant neurology, 
or joint injury.  There is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles which would show a moderately severe disability; nor 
is there evidence of ragged, depressed and adherent scars, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area which would indicate a severe 
disability. The criteria warranting a rating in excess of 10 
percent have not been shown in the present case.  As such, 
the preponderance of the evidence is against an increased 
rating for the service connected residuals of a gunshot wound 
to Muscle Group XXIII.  

Finally, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal.  The record does not demonstrate, 
however, an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).

II.  Residuals of shell fragment wound in the left shoulder 
area, Muscle Group I.

At the April 1995 hearing the veteran asserted that service 
connection should be granted for injury to Muscle Group I 
from the shell fragment that injured Muscle Group XXIII.  
Service connection was granted by the Board and the RO 
evaluated the disability as moderate and assigned a 10 
percent disability evaluation effective from December 1990.  
The severity of the residuals of the shell fragment wound to 
the appellant's left shoulder area, Muscle Group I, can be 
ascertained by application of the criteria set forth in 38 
C.F.R. § 4.73, Diagnostic Code 5301 of the Schedule.

The veteran's shell fragment wound residuals are rated as 
moderate, 10 percent disabling, because the wound met the 
requirements of a moderate injury under 38 C.F.R. § 
4.56(d)(2) (1998) and 38 C.F.R. § 4.56 (b) (1996) based on 
the nature of the original wound.  There is no evidence that 
the current shell fragment wound residuals meet the criteria 
for a rating in excess of 10 percent.  There is no evidence 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles which would show a moderately severe 
disability; nor is there evidence of ragged, depressed and 
adherent scars, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area which would indicate a 
severe disability. 

The medical evidence shows that eleven months after the 
injury, sensation in the veteran's left arm was intact, all 
muscle groups had normal strength, and there was no muscular 
atrophy.  The veteran's sensory complaints in the left upper 
extremity were thought to be psychogenic in origin and 
distribution; manifestations of a mild conversion disorder.  
Service connection was granted for conversion disorder and a 
10 percent disability evaluation was assigned.  The report of 
the September 1950 examination of the veteran for entrance 
into his second period of service indicated that he was 
twenty percent disabled from shrapnel wounds that resulted in 
his left arm being weaker than his right, and in loss of 
sensorium.

The VA examiner in July 1953 indicated that it was possible 
that the injury may have involved a few fibers of the 
trapezius muscle, but that it was too far posterior to have 
involved the sternocleidomastoid muscle.  The examiner noted 
that the scar on the veteran's neck was well healed and found 
no muscular paralysis or atrophy about the left shoulder or 
hand.

The veteran's complaints of left upper extremity numbness and 
weakness were included by the RO with service connected 
conversion hysteria, evaluated as 10 percent disabling, in a 
rating decision in December 1990. 

The September 1993 VA examination report indicated that the 
veteran had normal range of motion in the left shoulder, a 
good grip and no evidence of atrophy.  The August 1995 VA 
examination report the left upper extremity was nontender on 
palpation, and range of motion findings were to 40 degrees of 
external rotation, and 140 degrees of elevation.  Dr. Marey 
commented that tremendous atrophy would be expected based on 
an injury in the 1940s and noted that there was no 
significant atrophy.  Dr. Marey also expressed the opinion 
that the injury was related to the cervical spine and not to 
any abnormalities in the shoulder, elbow, or wrist.  The 
Board notes that the cervical spine is not a service-
connected disability.

The October 1995 VA examination report noted very mild 
atrophy of the supraspinatus, infraspinatus and deltoid 
muscles; no signs of shoulder impingement and very early mild 
degenerative changes shown by X-ray.  The active range of 
motion of the left shoulder was 140 degrees of elevation, and 
45 degrees each of external rotation and internal rotation.  
Strength in shoulder muscle groups was 4 out of 5.  The 
examiner noted that the veteran had recovered functional 
motor strength but had neuro-loss sensation in the left upper 
extremity.  As noted above, the manifestation of loss of 
sensation in the left upper extremity is included in the 
service-connected disability of conversion disorder.  The 
examiner further noted that the veteran had no significant 
pain and did quite well with his disability.  After review of 
the record, the Board determined in the October 1996 decision 
that diminished sensation in the left upper extremity was not 
resultant from the shrapnel wound.

The veteran has reported weakness and numbness in his left 
upper extremity since the injury.  These symptoms, however, 
were considered as manifestations of the veteran's conversion 
disorder.  In looking at the medical evidence of record 
within the first year after the injury, the sensation in his 
left arm was intact, all muscle groups had normal strength 
and there was no muscle atrophy.  We also note that 
subsequent medical examinations have not found significant 
muscle atrophy.  In August 1998, range of motion of the left 
upper extremity was reported within functional limits, 
slightly limited at end-range.  The motor strength was 5/5 
except for 4/5 for the left grip and minor muscle testing was 
4/5 throughout.   

After a thorough review of the evidence of record, it is the 
Board's judgment that the veteran's current overall 
disability picture warrants no higher than the currently 
assigned 10 percent evaluation under either the old or 
revised regulatory criteria. The evidence reveals, in 
pertinent part, a history of a wound of the left side of the 
neck that possibly injured the trapezius muscle in the left 
shoulder.  The wound required debridement, it healed within 6 
to 7 weeks.  This history is consistent with a 10 percent 
evaluation for moderate impairment under either the previous 
or revised schedular criteria.  Based on the foregoing 
medical evidence, we conclude that the original 10 percent 
assigned is appropriate for symptomatology related to the 
veteran's residuals of shell fragment wound to Muscle Group 
I.  The medical evidence of record shows symptoms of slight 
limitation of elevation and no muscle atrophy.  The 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with a 10 percent rating.

Finally, the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal.  The record does not demonstrate, 
however, an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for residuals of shell fragment 
wound, moderate, Muscle Group XXIII is denied.  

An original rating evaluation greater than 10 percent for 
residuals of shell fragment wound in the left shoulder area, 
Muscle Group I, is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

